DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.

Response to Amendment
Applicant’s response, filed 7 October 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 16-17, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the rejections under 35 U.S.C. § 101 for being directed to an abstract idea, of the previous Office action, the amended language to incorporate previously indicated statutory eligible subject matter of claim 17 has overcome the respective rejections, and the respective rejections have been withdrawn.
Amendments to the independent claims 1 and 13 have necessitated new and updated grounds of rejections over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 19-21, they are acknowledged and made of record.

Response to Interview Request
Applicant’s representative’s request for a telephonic interview with the Examiner is acknowledged; however, as the present Office action involves and relies upon new prior art reference in response to the amended claim subject matter, conducting an interview at this time would not be constructive in advancing prosecution of this instant application. Therefore, the request for interview is declined at this time, and the Examiner refers to the below updated rejections. 

Response to Arguments
Applicant's arguments filed 7 October 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 9-10 of Applicant’s reply, that the combined teachings Dennison, Neyama, and Koplov do not teach the broadest reasonable interpretation of the amended claim features of, “the evaluating including comparing the at least one first parameter to a threshold value, the evaluation result being determined based on the comparison, wherein the threshold value is adaptively adjusted based on the medical image acquisition procedure associated with the at least one first parameter and conducted with the medical imaging system”, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
The amended claimed features recite, “the threshold value is adaptively adjusted based on the medical image acquisition procedure associated with the at least one first parameter and conducted with the medical imaging system”, which, in light of the specification, does not specify which aspect of the associated medical image acquisition procedure is used to adaptively adjust the threshold; and the broadest reasonably interpretation of the claim limitation would include the threshold value being adapted by some aspect of the medical image acquisition procedure that is associated with the at least one first parameter and conducted with the medical imaging system.
As noted by Applicant’s remarks, Kopylov is relied upon to teach a known technique of determining to separately store large medical image data from smaller medical image data items, where a variable threshold data size is used to determine large medical image data, and that the threshold data size may vary depending on the system configuration and requirements for different individual and organization users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation (see Kopylov [0133], [0140]-[0142]).
As Kopylov teaches that the threshold data size of the medical image data may vary depending on the system configuration and requirements for different individual and organization users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation; the system configuration and requirements and particular system implementation for the medical imaging system as taught by the cited prior art references is regarded as an aspect of the medical image acquisition procedure, and the data size parameter of the resulting medical image data is associated with such system configuration and requirements and particular system implementation. 
Thus, the combined teachings of Dennison, Neyama, and Koplov provide for the broadest reasonable interpretation of the amended claim features of, “the evaluating including comparing the at least one first parameter to a threshold value, the evaluation result being determined based on the comparison, wherein the threshold value is adaptively adjusted based on the medical image acquisition procedure associated with the at least one first parameter and conducted with the medical imaging system”.

Applicant’s remaining arguments with respect to new claims 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison et al. (US 2007/0280560), herein Dennison, in view of Neyama et al. (US 2007/0266197), herein Neyama, and Kopylov (US 2018/0239867).
Regarding claim 1, Dennison discloses a method for generating at least one medical result image from a plurality of single-frame images associated with a medical image acquisition procedure conducted with a medical imaging system (see Dennison [0053], where a plurality of single-frame image data objects within an image dataset are converted into a multi-frame image data object; see also Dennison [0044]-[0046], where single-frame image data are associated with medical image data acquired from a medical imaging system, e.g. MRI), the method comprising: 
receiving an electronic data signal indicative of at least one first parameter representative of the medical image acquisition procedure to acquire the at least one first parameter (see Dennison [0068]-[0071], where the tracking module detects a DICOM negotiation between a Picture Archiving and Communications System (PACS) and an external imaging equipment, where the DICOM negotiation is associated with a specific imaging workflow event such as a storage/archival request, a transmission request, an export request or import image data request; see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are queried by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not; suggesting the reception of electronic data signals corresponding to at least one first parameter representative of a medical image acquisition procedure ); 	
evaluating the at least one first parameter to determine an evaluation result (see Dennison [0074]-[0075], where the plurality of different relevant negotiation particulars are evaluated by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not); and 
based on the evaluation result, controlling the medical imaging system to selectively operate in a first mode of operation and a second mode of operation (see Dennison [0075]-[0078], where the determination whether to perform multi-frame format conversion, single-frame format conversion or not is based on the evaluation of the plurality of different relevant negotiation particulars considered by the conversion module), wherein: 
in the first mode of operation, storing the plurality of single-frame images only in temporary storage and combining, at least partially, the temporarily-stored plurality of single-frame images to generate the at least one medical result image before permanently storing the at least one medical result image (see Dennison [0076], where the conversion module determines multi-frame formatting is appropriate and instructs the multi frame formatting module to conduct multi-frame formatting on the relevant single-frame image data objects; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and volatile memory; see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where converted multi-frame image data are stored within the storage modules; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding multi-frame formatting process is performed by a processor using the volatile memory to temporarily store the relevant single frame images, and subsequently store the converted multi-frame image data within the storage modules).
Although Dennison disclose that single frame image data is previously stored in corresponding storage modules prior to conversion (see Dennison [0044]-[0049]) and considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed (see Dennison [0098]-[0099]), Dennison does not explicitly teach that the evaluating including comparing the at least one first parameter to a threshold value, the evaluation result being determined based on the comparison; and 
that in the second mode of operation, permanently storing the plurality of single-frame images before combining the plurality of single-frame images to generate and permanently store the result image.
Neyama teaches in a related and pertinent data writing device capable of switching between a write-through mode and a write-behind mode for guaranteeing data durability against failure in an online transaction processing  and improve latency and throughput (see Neyama Abstract and [0001]-[0003]), where the write-behind mode is realized by writing data into a redundancy enabling remote memory  before completion of application processing commitments (see Neyama [0032]-[0033]); see also Neyama Fig. 2), and that the determination to switch from a write-through mode to a write-behind mode is determined if a detected load exceeds a threshold, where no switch to a write-behind mode is necessary if a detected load is below a threshold and a switch to a write-behind mode is necessary if a detected load exceeds a threshold (see Neyama [0034]-[0041]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Neyama to the teachings of Dennison, such that the necessity to use redundant storage of the single frame images for performing the multi-frame formatting conversion is determined based on the comparison with a threshold, in cases where a detected load is greater than the threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing, guaranteeing data durability and improving latency and throughput, and subsequently converted into multi-frame image and storing the multi-frame image in the storage modules. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Dennison discloses a base method for converting between a plurality of single frame image data and multi-frame image data in a medical image storage and archive systems, where  plurality of different relevant negotiation particulars are evaluated to determine whether to perform multi-frame format conversion, single-frame format conversion or not to be stored in corresponding storage modules. Neyama teaches a known technique of determining to switch from a write-through mode to a write-behind mode based on if a detected load exceeds a threshold, where the write-behind mode is realized by writing data into a redundancy enabling remote memory before completion of application processing commitments to guarantee data durability with improved latency and throughput. One of ordinary skill in the art would have recognized that by applying Neyama’s technique would allow for the method of Dennison to further determine the necessity to use redundant storage of the single frame images for performing the multi-frame formatting conversion based on the comparison with a threshold, and  evaluate if a detected load exceeds a threshold to guarantee data durability and to perform a similar write-behind technique where single frame images are first stored in storage modules prior to performing multi-frame formatting processing, leading to an improved conversion method with improved data durability in performing the image conversions.
Dennison and Neyama do not disclose wherein the threshold value is adaptively adjusted based on the medical image acquisition procedure associated with the at least one first parameter and conducted with the medical imaging system.
Kopylov teaches in a related and pertinent method for managing and storing medical image data  in a PACS workflow (see Kopylov Abstract), where large medical image data items may be stored separately from smaller medical image data items, where large medical image may be determined as medical images data items equal to or greater than a threshold data size, and that the threshold data size may vary depending on the system configuration and requirements for different individual and organizational users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation, and that original medical image data items may be stored in a large image manager in an unmodified or unprocessed state to provide a single repository for the originally captured medical image data items (see Kopylov [0133], [0140]-[0142]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Kopylov to the teachings of Dennison and Neyama, such that the image data file sizes are compared with a threshold to determine the transmission and storage of the medical image data to a storage module, where the threshold may vary depending on the system configuration and requirements for different individual and organizational users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Dennison and Neyama disclose a base method for converting between a plurality of single frame image data and multi-frame image data in a medical image storage and archive systems, where plurality of different relevant negotiation particulars and related configuration data, including overall image data file sizes, are evaluated to determine whether to perform multi-frame format conversion, single-frame format conversion or not to be stored in corresponding storage modules. Kopylov teaches a known technique of determining to separately store large medical image data separately from smaller medical image data items, where a variable threshold data size is used to determine large medical image data, and that the threshold data size may vary depending on the system configuration and requirements for different individual and organizational users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation. One of ordinary skill in the art would have recognized that by applying Kopylov’s technique would allow for the method of Dennison and Neyama to further compare the received configuration data, including overall image data file sizes, to a variable threshold which vary depending on the system configuration and requirements for different individual and organizational users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation to determine how to process and store the image data, leading to an improved method for managing and storing medical image data which performs multi-frame image conversions.

Regarding claim 2, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, wherein, permanently storing the plurality of single- frame images before combining the plurality of single-frame images to generate the result image comprises: 
permanently storing a sub-group of the plurality of single-frame images before combining the sub-group of the plurality of single-frame images to generate the result image (see Dennison [0076] and [0079]-[0087], where multi-frame formatting is conducted on relevant single frame image data objects; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion).

Regarding claim 3, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, wherein, in response to the at least one first parameter being less than the threshold value, operating in the first mode of operation (see Neyama [0034]-[0041], where no switch to a write-behind mode is necessary if a detected load is below a threshold; where the combined teachings would suggest that redundant storage of the single frame images is not necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to a temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 4, please see the above rejection of claim 2. Dennison, Neyama, and Kopylov disclose the method according to claim 2, wherein, in response to the at least one first parameter being less than the threshold value, operating in the first mode of operation (see Neyama [0034]-[0041], where no switch to a write-behind mode is necessary if a detected load is below a threshold; where the combined teachings would suggest that redundant storage of the single frame images is not necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to a temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 5, please see the above rejection of claim 4. Dennison, Neyama, and Kopylov disclose the method according to claim 4, wherein, in response to the at least one first parameter being greater than the threshold value, operating in the second mode of operation (see Neyama [0034]-[0041], where a switch to a write-behind mode is necessary if a detected load exceeds a threshold; where the combined teachings would suggest that redundant storage of the single frame images is necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to the permanent memory storage unit (see Neyama [0032]-[0033] and Fig. 2, where the write-behind mode is realized by writing data  into a redundancy enabling remote memory  before completion of application processing commitments; see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing, and thus suggests transferring the single frame images to storage modules); 
permanently storing the plurality of single-frame images in the permanent memory storage unit (see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing); 
transferring the plurality of single-frame images to the temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 6, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, wherein: 
in response to the at least one first parameter being less than the threshold value, operating in the first mode of operation (see Neyama [0034]-[0041], where no switch to a write-behind mode is necessary if a detected load is below a threshold; where the combined teachings would suggest that redundant storage of the single frame images is not necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to a temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules); and 
in response to the at least one first parameter being greater than the threshold value, operating in the second mode of operation (see Neyama [0034]-[0041], where a switch to a write-behind mode is necessary if a detected load exceeds a predetermined threshold; where the combined teachings would suggest that redundant storage of the single frame images is necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to the permanent memory storage unit (see Neyama [0032]-[0033] and Fig. 2, where the write-behind mode is realized by writing data  into a redundancy enabling remote memory  before completion of application processing commitments; see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing, and thus suggests transferring the single frame images to storage modules); 
permanently storing the plurality of single-frame images in the permanent memory storage unit (see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing); 
transferring the plurality of single-frame images to the temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 7, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, further comprising acquiring a plurality of first parameters, wherein the plurality of first parameters are evaluated to determine the evaluation result (see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are considered by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not).

Regarding claim 8, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, wherein the at least one first parameter is a protocol parameter characterizing the imaging protocol applied for the medical image acquisition procedure (see Dennison [0074]-[0075], where study and workflow characteristics are considered by the conversion module).

Regarding claim 9, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, wherein the at least one first parameter is one of the following group of first parameters: 
a total number of single-frame images acquired for the medical image acquisition procedure (see Dennison [0070] and [0096], where the number of single frame instances are used as the conversion rule); 
a total number of result images acquired for the medical image acquisition procedure; 
a number of single-frame images of one of a plurality of result images acquired for the medical image acquisition procedure; and 
a size of one of at least one of the plurality of single-frame images (see Dennison [0074]-[0075], where overall image data file sizes is considered by the conversion module ).

Regarding claim 10, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, further comprising acquiring at least one second parameter and evaluating the at least one second parameter, wherein the at least one second parameter is indicative of a storage behavior (see Dennison [0074]-[0075], where available bandwidth and estimated download time are considered by the conversion module) of: 
a temporal memory configured to temporarily store the plurality of single-frame images (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and volatile memory; see Neyama [0023], where a memory has a fast write rate compared with the disk and is used for temporarily making data redundant in a case of writing in the write-behind mode ); and/or 
a permanent memory configured to permanently store the plurality of single -frame images (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; see Neyama [0023], where a disk provides a slower data write rate).

Regarding claim 11, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 (see Dennison [0041]-[0042], where a computer program stored on storage media, e.g. ROM or magnetic diskette, to cause a computer, comprising a processor, is disclosed to implement the disclosed teachings).

Regarding claim 12, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose non-transitory computer program product having a computer program which is directly loadable into a memory of the medical imaging system, when executed by a controller of the medical imaging system, causes the medical imaging system to perform the method as claimed in claim 1 (see Dennison [0041]-[0042], where a computer program stored on storage media, e.g. ROM, to cause a computer, comprising a processor, is disclosed to implement the disclosed teachings).

Regarding claim 13, Dennison, Neyama, and Kopylov discloses a computer configured to generate at least one medical result image from a plurality of single-frame images associated with a medical image acquisition procedure conducted with an imaging system (see Dennison [0041]-[0042], where a computer is disclosed to implement the disclosed teachings; see Dennison [0053], where a plurality of single-frame image data objects within an image dataset are converted into a multi-frame image data object), the computer comprising: 
an evaluator (see Dennison [0041], where a processor is disclosed to implement the disclosed teachings) configured to: receive an electronic data signal indicative of at least one first parameter representative of the medical image acquisition procedure (see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are considered by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not), evaluate the at least one first parameter to determine an evaluation result (see Dennison [0074]-[0075], where the plurality of different relevant negotiation particulars are evaluated by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not), and control the computer to selectively operate in a first mode of operation and a second mode of operation (see Dennison [0075]-[0078], where the determination whether to perform multi-frame format conversion, single-frame format conversion or not is based on the evaluation of the plurality of different relevant negotiation particulars considered by the conversion module), 
the evaluating including comparing the at least one first parameter to a threshold value, the evaluation result being determined based on the comparison (see Neyama [0034]-[0041], where no switch to a write-behind mode is necessary if a detected load is below a predetermined threshold and a switch to a write-behind mode is necessary if a detected load exceeds a predetermined threshold; where the combined teachings would suggest that the necessity to use redundant storage of the single frame images for performing the multi-frame formatting conversion is determined based on the comparison with the threshold), wherein the threshold value is adaptively adjusted based on the medical image acquisition procedure associated with the at least one first parameter and conducted with the medical imaging system (see Kopylov [0133], [0140]-[0142], where large medical image data are determined to be separately stored from smaller medical image data items, where a variable threshold data size is used to determine large medical image data, and that the threshold data size may vary depending on the system configuration and requirements for different individual and organizational users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation; where the combined teachings would suggest comparing the received configuration data, including overall image data file sizes, to a variable threshold which vary depending on the system configuration and requirements for different individual and organizational users or based on network infrastructure configurations and/or data storage considerations for a particular system implementation to determine how to process and store the image data); 
a temporal storage and processor (see Dennison [0041], where a processor and volatile memory is disclosed to implement the disclosed teachings) configured to: in the first mode of operation, temporarily store the plurality of single- frame images and combine, at least partially, the temporarily-stored plurality of single-frame images to generate the at least one medical result image (see Dennison [0053], where multi-frame formatting module converts a plurality of single-frame image data objects within an image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred and stored in a volatile memory to be processed by a processor); and 
a permanent memory storage unit configured to permanently store the generated at least one medical result image, and, in the second mode of operation, permanently store the plurality of single-frame images before the plurality of single-frame images are combined to generate at least one medical result image (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096] and [0098], where multi-frame image data or single frame image data are stored within the storage modules; see Neyama Fig. 2 and [0032]-[0033], where a write behind mode technique of using a networked redundant remote memory is disclosed to write data into the redundant remote memory before completion of application processing commitments; where the combined teachings suggests implementing a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing, guaranteeing data durability and improving latency and throughput, and subsequently converted into a multi-frame image and storing the multi-frame image in the storage modules).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Dennison, Neyama, and Kopylov are similar, mutatis mutandis. 

Regarding claim 18, please see the above rejection of claim 10. Dennison, Neyama, and Kopylov disclose the method according to claim 10, wherein the storage behavior is a performance and/or storage speed of the temporal memory and/or permanent memory (see Dennison [0074]-[0075], where available bandwidth and estimated download time are considered by the conversion module; see Neyama [0023], where a disk provides a slower data write rate, and a memory has a fast write rate compared with the disk which is used for temporarily making data redundant in a case of writing in the write-behind mode).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison, Neyama, and Kopylov as applied to claim 13 above, and further in view of Muller et al. (US 2013/0039549), herein Muller.
Regarding claim 14, please see the above rejection of claim 13. Dennison, Neyama, and Kopylov disclose a medical imaging system configured to generate the at least one medical result image from the plurality of single-frame images, the plurality of single-frame images referring to the medical image acquisition procedure conducted with the medical imaging system, the medical imaging system comprising: 
the plurality of single-frame images being based on acquired image data (see Dennison Fig. 2 and [0044]-[0045], where the single-frame image data objects are based on acquired medical image data of a patient); and 
the computer according to claim 13 (see above rejection of claim 13 in view of the teachings of Dennison and Neyama).
Although Dennison teaches that the single-frame image data objects are based on acquired medical image data of a patient, which maybe MRI images (see Dennison Fig. 2 and [0044]-[0045]); Dennison, Neyama, and Kopylov do not explicitly teach a medical imaging scanner configured to acquire the image data from a subject.
Muller teaches in a related and pertinent method to process medical image data (see Muller Abstract), where an imaging medical technology apparatus, namely a magnetic resonance tomography apparatus, is taught to be acquired and transferred and stored in temporary memory and archived in a second memory (see Muller [0028]-[0029] and [0032]-[0034]).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Muller with the teachings of Dennison, Neyama, and Kopylov, such that the medical images of patients, e.g. MRI images, are acquired by a magnetic resonance tomography apparatus, as taught by Muller. This modification is rationalized as a combination of prior art elements according to known methods to yield predictable results. In this instance, Dennison, Neyama, and Kopylov discloses a method for converting between a plurality of single frame image data and multi-frame image data in a medical image storage and archive systems, where stored single-frame image data objects are based on acquired medical image data of a patient, which maybe MRI images.  Muller teaches in a related and pertinent method to process medical image data, where a magnetic resonance tomography apparatus is taught to acquire, transfer, and store medical imaging data in temporary memory and archived in a second memory. One of ordinary skill in the art could have combined the use of Muller’s magnetic resonance tomography apparatus with the teachings of Dennison, Neyama, and Kopylov by acquiring medical image data of patients using the magnetic resonance tomography apparatus and storing the corresponding medical image data in the storage modules of Dennison, Neyama, and Kopylov, hence each prior art element merely performs the same function as they do separately. As one of ordinary skill in the art would have recognized that the disclosed MRI images stored in Dennison, Neyama, and Kopylov would be acquired from a corresponding magnetic resonance imaging apparatus, the combination of Muller to use the equivalent magnetic resonance tomography apparatus would have been predictable. 

Regarding claim 15, please see the above rejection of claim 14. Dennison, Neyama, Kopylov, and Muller disclose the medical imaging system according to claim 14, wherein the medical imaging system is a magnetic resonance imaging system (see Muller [0028], where an imaging medical technology apparatus, namely a magnetic resonance tomography apparatus, is taught).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison, Neyama, and Kopylov as applied to claim 1 above, and further in view of Zahlmann et al. (US 2008/0052112), herein Zahlmann.
Regarding claim 19, please see the above rejection of claim 1. Dennison, Neyama, and Kopylov disclose the method according to claim 1, further comprising acquiring a plurality of first parameters (see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are considered by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not).
Dennison, Neyama, and Kopylov do not explicitly disclose wherein each first parameter of the plurality of first parameters is compared to a respective threshold value to determine respective evaluation results, wherein the evaluation result is determined based on the respective evaluation results.
Zahlmann teaches in a related and pertinent patient image data processing system which assists in clinical trial processes by providing automated quality checks and ensure a correct image is acquired using parameters specified in a trial protocol (see Zahlmann Abstract and [0012]), where a plurality of parameters are acquired and used to perform a quality control check and determine whether an image passed the quality control check; suggesting that the plurality of parameters are correlated for a quality control parameter (see Zahlmann [0017]-[0018] and [0044]), where clinical trial protocol is used to populate the configuration data in which image metadata parameters are compared (see Zahlmann [0026]-[0027]), where a first validation processor examines acquired image metadata and compares it with the configuration data to determine if the metadata is consistent with the trial protocol (see Zahlmann [0027]-[0029] and [0046]), where the second validation processor examines the metadata and comparing them to the requirements of the clinical trial image study protocol (see Zahlmann [0030]-[0031] and [0047]), where performed comparisons include comparisons with being above or below a threshold (see Zahlmann [0026], [0046]-[0047]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Zahlmann to the teachings of Dennison, Neyama, and Kopylov, such that additional metadata parameters are acquired and used to compare with threshold values to indicate if the acquired images are consistent with a trial study protocol and performs quality control of the image data. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Dennison, Neyama, and Kopylov discloses a base method for converting between a plurality of single frame image data and multi-frame image data in a medical image storage and archive systems, where plurality of different relevant negotiation particulars and related configuration data, including overall image data file sizes, are evaluated to determine whether to perform multi-frame format conversion, single-frame format conversion or not to be stored in corresponding storage modules. Zahlmann teaches a known technique of acquiring a plurality of image metadata to be compared with configuration thresholds required by a trial study protocol and perform quality control of the corresponding acquired images. One of ordinary skill in the art would have recognized that by applying Zahlmann’s teachings would allow for the method of Dennison, Neyama, and Kopylov to further compare the received configuration data, including received image metadata, to thresholds required by a trial study protocol to ensure consistency and quality control of the images with the trial study protocol, leading to an improved method for managing and storing medical image data.

Regarding claim 20, please see the above rejection of claim 1. Dennison, Neyama, Kopylov, and Zahlmann disclose the method according to claim 1, wherein the at least one first parameter defines an imaging protocol applied for the medical image acquisition procedure (see Zahlmann [0026]-[0027], where clinical trial protocol is used to populate the configuration data in which image metadata parameters are compared).
Please see the above rejection of claim 19, as the rationale to combine the teachings of Dennison, Neyama, Kopylov, and Zahlmann are similar, mutatis mutandis. 

Regarding claim 21, please see the above rejection of claim 1. Dennison, Neyama, Kopylov, and Zahlmann disclose the method according to claim 1, further comprising: 
acquiring a plurality of first parameters (see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are considered by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not), correlating the plurality of first parameters to determine a correlated parameter, wherein the correlated parameter is compared to the threshold value to determine the evaluation result (see Zahlmann [0018] and [0044], where a plurality of parameters are acquired and used to perform a quality control check and determine whether an image passed the quality control check; suggesting that the plurality of parameters are correlated for a quality control parameter).
Please see the above rejection of claim 19, as the rationale to combine the teachings of Dennison, Neyama, and Kopylov are similar, mutatis mutandis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661